Citation Nr: 0103217	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  98-05 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to February 24, 2000.

2.  Entitlement to an evaluation greater than 30 percent for 
PTSD, for the period beginning on February 24, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that confirmed a 10 percent evaluation 
for PTSD.  

In a September 2000 rating decision, the appellant was 
awarded an increased evaluation for his service-connected 
PTSD, from 10 to 30 percent disabling, effective from 
February 2000.  Because he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 30 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).

The appellant was awarded an increased disability evaluation 
from 10 to 30 percent based upon VA outpatient treatment in 
February 2000.  This indicates that the severity of the 
appellant's PTSD has increased since the last VA PTSD 
examination of the appellant in September 1997.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, VA treatment records suggest that the appellant has 
participated in VA vocational rehabilitation.  Therefore, the 
VA vocational rehabilitation file, if any, should be 
associated with the claims file in order to fully evaluate 
the appellant's claims for increased disability ratings.

Accordingly, this case is REMANDED for the following:

1.  The RO should ascertain whether a VA 
vocational rehabilitation file exists for 
the veteran and, if so, associate it with 
the claims folder.  If no vocational 
rehabilitation file exists, that should 
be noted in the claims file.

2.  The appellant should be afforded a VA 
psychiatric examination to evaluate the 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner prior to the 
examination, and the examiner should be 
asked to review the file, examine the 
appellant, and submit a comprehensive, 
legible report of examination that in 
addition to recording the veteran's 
current complaints and the examiner's 
clinical findings, should include the 
following information:

A.  A statement as to whether he or she 
reviewed the claims folder prior to the 
examination.

B.  His or her opinion regarding the 
current severity of the service-connected 
PTSD, including an assessment of the 
appellant's current occupational and 
social impairment, taking into account 
the criteria set forth in 38 C.F.R. § 
4.130 (2000) for rating service-connected 
mental disorders (such as the appellant's 
ability to perform occupational tasks, 
his ability to understand complex 
commands, his short and long-term memory 
capabilities, the status of his affect, 
mood, thinking and judgment, whether he 
has panic attacks more than once a week, 
whether he currently suffers from anxiety 
and/or chronic sleep impairment, etc.).  
A current Global Assessment of 
Functioning (GAF) score should also be 
determined and assigned, and a full 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score should be set forth in 
the report.  The examiner is requested to 
set forth to the extent possible what the 
appellant's score would be if only his 
PTSD-related symptoms-as opposed to 
symptoms from other disabilities such as 
hypertension and Meniere's disease-were 
considered.

The examiner should fully explain the 
rationale for his or her opinions and 
include in the report an interpretation 
of the results of any tests and/or 
studies ordered.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

